Exhibit 10(b)-2

SECOND AMENDMENT
OF
THE ETHAN ALLEN RETIREMENT SAVINGS PLAN

(As Amended and Restated
Effective as of January 1, 2001)

        WHEREAS, Ethan Allen Inc. (the "Company") maintains The Ethan Allen
Retirement Savings Plan (the "Plan"); and

        WHEREAS, amendment of the Plan is now considered desirable;

        NOW, THEREFORE, by virtue and in exercise of the amending power reserved
to the Company under the Plan and pursuant to the authority delegated to the
undersigned officer of the Company by a resolution adopted by its Board of
Directors, the Plan is hereby amended effective in the following particulars,
all effective as of January 1, 1997 unless otherwise specified:

1.     Effective as of January1, 2001, by substituting the following for
subsection 1.1 of the Plan:

    “1.1.        History. Purpose and Effective Date. Effective as of September
28, 1958, Ethan Allen Inc. (the ‘Company’), established the Profit Sharing and
Stock Bonus Plan of Ethan Allen Inc. (the ‘Profit Sharing Plan’) so that it, and
each Related Company (as defined in subsection 1.2) which, with the consent of
the Company, adopted the Profit Sharing Plan could assist their eligible
employees in providing for their future security. The Profit Sharing Plan was
amended from time to time and was first renamed the Profit Sharing Plan of Ethan
Inc. and then the Retirement Program of Ethan Allen Inc. effective as of,
respectively, February 28, 1983 and July 1, 1989. Effective June 29, 1989, the
Company established a second plan, the Ethan Allen 401(k) Employee Savings Plan
(the ‘401(k) Plan’). The Profit Sharing Plan and the 401(k) were merged
effective as of July 1, 1994 and, effective as of January 1, 1999, the merged
plan was renamed ‘The Ethan Allen Retirement Savings Plan’ (the ‘Plan’).
Effective as of December 31, 2000, the Carriage House 401(k) Plan was merged
into the Plan. The following provisions constitute an amendment, restatement and
continuation of the Plan as in effect immediately prior to January 1, 2001, the
‘Effective Date’ of the Plan as set forth herein. The Plan is intended to
qualify as a profit sharing plan under section 401(a) of the Internal Revenue
Code of 1986, as amended (the ‘Code’).

2.     By substituting the following for subsection 2.4 of the Plan:

    “2.4.        Leased Employees. If, pursuant to one or more agreements
between an Employer or Related Company and one or more leasing organizations
(within the meaning of section 414(n) of the Code), a person provides services
to the Employer or Related Company, in a capacity other than as an employee, on
a substantially full-time basis for a period of at least one year and such
services are performed under the primary direction or control of an Employer or
Related Company, such person shall be a ‘Leased Employee’. Leased Employees
shall not be eligible to participate in this Plan or in any other plan
maintained by the Employer or Related Company which is qualified under section
401(a) of the Code. A Leased Employee shall be

treated as if the services performed by him in such capacity (including service
performed during such initial one-year period) were performed by him as an
employee of a Related Company which has not adopted the Plan; provided, however,
that no such service shall be credited:

  (a) for any period during which fewer than 20% of the workforce of the
Employers and the Related Companies that is not Highly Compensated (as defined
in section 414(q) of the Code) consists of Leased Employees and the Leased
Employee is a Participant in a money purchase pension plan maintained by the
leasing organization which (i) provides for a nonintegrated employer
contribution of at least 10 percent of compensation, (ii) provides for full and
immediate vesting, and (iii) covers all employees of the leasing organization
(beginning with the date they become employees), other than those employees
excluded under section 414(n)(5) of the Code; or


  (b) for any other period unless the Leased Employee provides satisfactory
evidence to the Employer or Related Company that he meets all of the conditions
of this subsection 2.4 and applicable law required for treatment as a Leased
Employee.”


3.     Effective as of January 1, 2000, by substituting the following for
subsection 4.2 of the Plan:

    “4.2.        After-Tax Contributions. Subject to the limitations set forth
in Section 8, for any Plan Year, a Participant may elect to make ‘After-Tax
Contributions’ to the Plan through payroll deduction in an amount that is not
less than one percent and not more than 15 percent (in whole percent increments)
of his Eligible Compensation; provided, however, that if a Participant’s
Before-Tax Contributions are equal to or exceed 15 percent of his Eligible
Compensation for any Plan Year, the Participant shall not be entitled to make
After-Tax Contributions for such Plan Year; and provided further that, in no
event shall the sum of a Participant’s Before-Tax Contributions and After-Tax
Contributions for any Plan Year exceed 15 percent of his Eligible Compensation.”

4.     Effective as of January 1, 2002, by substituting the following for
subsection 4.2 of the Plan:

    “4.2.        After-Tax Contributions. Subject to the limitations set forth
in Section 8, for any Plan Year, a Participant may elect to make ‘After-Tax
Contributions’ to the Plan through payroll deduction in an amount that is not
less than one percent and not more than 100 percent (in whole percent
increments) of his Eligible Compensation.”

5.     Effective as of January 1, 2001, by substituting the following for
subsection 4.6 of the Plan:

    “4.6.        Eligible Compensation. For purposes of the Plan, a
Participant’s ‘Eligible Compensation’ shall mean his basic salary plus overtime
and bonuses for the portion of the Plan Year during which he is eligible to
participate in the Plan, determined prior to any election to reduce his Eligible
Compensation as described in subsection 4.1 or under a plan defined in section
125 or132(f)(4) of the Code, provided that a Participant’s Eligible Compensation
shall not exceed the maximum level permitted for a Plan Year under section
40l(a)(17) of the Code,

2

taking into account for purposes of such limitation any proration required under
applicable Treasury regulations on account of a short Plan Year.”

6.     Effective as of April 1, 2002, by substituting the following for
subsection 6.5 of the Plan:

        “6.5 Restricted Company Stock. For period prior to April 1, 2002, a
portion of Participants’ Company Profit Sharing Contributions Accounts shall be
invested by the Trustee in Company Stock (‘Restricted Company Stock’).
Participants shall not be entitled to make investment elections with respect to
the Restricted Company Stock in their Accounts. Effective as of April 1, 2002,
Restricted Company Stock shall cease to be restricted and Participants shall be
entitled to make investment elections with respect to such stock in accordance
with the foregoing provisions of this Section 6.”

7.     Effective as of January 1, 1995, by substituting the following for
paragraph (a) of subsection 8.3 of the Plan:

  “(a) $30,000 (effective January 1, 1995, indexed for cost-of-living
adjustments under section 415(d) of the Code); or”


8.     Effective as of January 1, 1996, by substituting the following for the
introductory language of subsection 8.4 of the Plan:

“For any Plan Year beginning on or after January 1, 1996, if, as a result of a
reasonable error in estimating a Participant’s Compensation or a reasonable
error in determining the amount of elective deferrals (as defined in section
402(g)(3) of the Code) or as a result of such other circumstances as the
Commissioner of Internal Revenue may determine, a Participant’s Annual Additions
for a Plan Year would exceed the limitations set forth in subsection 8.3:"

9.     Effective as of January 1, 1997, by substituting the following for the
penultimate sentence of subsection 8.5 of the Plan:

“The dollar amount of any distribution due pursuant to this subsection 8.5 shall
reduced by the dollar amount of any Before-Tax Contributions which are
previously distributed to the same Participant pursuant to subsection 8.7;
provided, however, that for purposes of subsections 8.3 and 8.8, the correction
under this subsection 8.5 shall be deemed to have occurred before the correction
under subsection 8.7.”

10.     By redesignating subsection 8.8 of the Plan as subsection 8.10 thereof;
and by substituting the following for subsections 8.6 and 8.7 of the Plan
respectively:

        “8.6 401(k)(3) Tests. The difference between (i) the average of the
Deferral Percentages (as defined below) of each eligible employee who is Highly
Compensated for the Plan Year (referred to hereinafter as the ‘Highly
Compensated Group Deferral Percentages’), and (ii) the average of the Deferral
Percentages for the Plan Year (the immediately preceding Plan Year for years
beginning prior to January 1, 2001) of each eligible employee who was not Highly
Compensated for such year (referred to hereinafter as the ‘Non-Highly
Compensated Group Deferral Percentage’) shall satisfy one of the tests set forth
in section 401(k)(3)(A)(ii) of the Code. The ‘Deferral Percentage’ for any
eligible employee for a Plan Year shall be

3

determined by dividing the amount of the Before-Tax Contributions made with
respect to the Participant for such year by his Compensation for the year,
subject to the following special rules:

  (a) the Deferral Percentage of an eligible employee who makes no Before-Tax
Contributions for the year shall be counted as zero;


  (b) the Deferral Percentage for any eligible employee who is Highly
Compensated and who is eligible to make elective deferrals under one or more
other plans maintained by an Employer or Related Company for a Plan Year of such
other plan that ends with or within the same calendar year as the Plan Year
(other than a plan or arrangement subject to mandatory disaggregation under
applicable Treasury regulations) shall be determined as if all such elective
deferrals were made on his behalf under the Plan;


  (c) excess Before-Tax Contributions distributed to a Participant under
Subsection 8.5 shall be counted in determining such Participant’s Deferral
Percentage except in the case of a distribution to a Non-Highly Compensated
Participant required to comply with section 401(a)(30) of the Code; and


  (c) in the event that this Plan satisfies the requirements of sections 401(k),
401(a)(4), or 410(b) of the Code only if aggregated with one or more other plans
having the same Plan Year, or if one or more other plans having the same Plan
Year as this Plan satisfy the requirements of such sections of the Code only if
aggregated with this Plan, then this subsection 8.6 shall be applied as if all
such plans were a single plan.


Application of this subsection 8.6 shall be consistent with the provisions of
section 401(k)(3) of the Code, the regulations thereunder and other applicable
guidance issued by the Internal Revenue Service. The provisions of this
subsection 8.6 shall be deemed to be satisfied for any Plan Year if the
requirements of section 401(k)(12) of the Code are satisfied.

  8.7. Correction of Section 401(k) Excess. In the event that the Highly
Compensated Group Deferral Percentage does not initially satisfy one of the
tests referred to in subsection 8.6, the Committee shall direct the Trustee to
distribute the Excess Contributions (as defined below), together with the income
allocable thereto (determined in accordance with Treas. Reg. § 1.401(k)-l(f)(4)
using any reasonable method adopted by the Committee for that Plan Year that
complies with applicable regulations), to the appropriate Highly Compensated
Participants in accordance with the following provisions of this subsection 8.7.


  (a) The ‘Excess Contributions’ for any Plan Year shall mean the excess of the
aggregate amount of Before-Tax Contributions taken into account in computing the
Deferral Percentages of Highly Compensated Participants for such year over the
maximum amount of Before-Tax Contributions permitted under the test set forth in
subsection 8.6, determined by reducing the amount of Before-Tax Contributions
made on behalf of Highly Compensated Participants in order of the Deferral
Percentages, beginning with the highest of such percentages.


  (b) The Excess Contributions to be distributed with respect to any Highly
Compensated employee for any Plan Year shall be determined using a leveling


4

  method under which the amount of the elective deferrals of each Highly
Compensated Participant is reduced, in a series in the order of the amount of
their respective elective deferrals beginning with the highest, to the extent
necessary to cause the amount of the Highly Compensated Participant’s elective
deferrals to equal the amount of the elective deferrals of the Highly
Compensated Participant with the next highest amount of elective deferrals or,
if less, to cause the Highly Compensated Group Deferral Percentage to satisfy
one of the tests referred to in subsection 8.6.


  (c) The amount of Excess Contributions to be distributed with respect to any
Participant pursuant to this subsection 8.7 for any Plan Year shall be reduced
by the amount of any Before-Tax Contributions previously distributed to the
Participant for such Plan Year pursuant to subsection 8.5.


  (d) Notwithstanding any other provision of the Plan, if any Before-Tax
Contributions are returned to a Participant pursuant to this subsection 8.7, the
amount of any Company, Matching Contributions attributable to such returned
contributions (and any earnings thereon) shall also be returned to the
Participant


The Committee shall make any distributions required by this subsection 8.7 after
the close of the Plan Year for which the Excess Contributions were made and no
later than the close of the Plan Year following the Plan Year for which the
Excess Contributions were made. The provisions of this subsection 8.7 shall not
apply to any Plan Year for which the requirements of section 401(k)(12) of the
Code are satisfied.

  8.8. Limitation on Company Match and After-Tax Contributions. For any Plan
Year, the difference between (i) the average of the Contribution Percentages (as
defined below) of each eligible employee who is Highly Compensated for the Plan
Year (referred to hereinafter as the ‘Highly Compensated Group Contribution
Percentage’), and (ii) the average of the Contribution Percentages for the Plan
Year (the immediately preceding Plan Year for years beginning prior to January
1, 200l) of each eligible employee who was not Highly Compensated for such year
(referred to hereinafter as the ‘Non-Highly Compensated Group Contribution
Percentage’) shall satisfy one of the tests set forth in section 401(m)(2)(A) of
the Code. The ‘Contribution Percentage’ for any eligible employee for a Plan
Year shall be determined by dividing the sum of his After-Tax Contributions and
the Company Matching Contributions made for him for the year by his Compensation
for the year, subject to the following special rules:


  (a) the Contribution Percentage of each eligible employee with respect to whom
no After-Tax Contributions and Company Matching Contributions are made for the
year shall be counted as zero;


  (b) the Contribution Percentage for any eligible employee who is Highly
Compensated and who is eligible to participate in one or more other qualified
plans maintained by an Employer or Related Company under which after-tax
contributions or matching contributions may be made by or for him shall be
determined as if all such contributions were made by or for him under the Plan;
and


5

  (c) in the event that this Plan satisfies the requirements of sections 401(m),
401(a)(4), or 410(b) of the Code only if aggregated with one or more other plans
having the same Plan Year, or if one or more other plans having the same Plan
Year as this Plan satisfy the requirements of such sections of the Code only if
aggregated with this Plan, then this subsection 8.8 shall be applied as if all
such plans were a single plan.


Application of the provisions of this subsection 8.8 shall be consistent with
the provisions of section 401(m) of the Code, the regulations thereunder and
other applicable guidance issued by the Internal Revenue Service. The provisions
of this subsection 8.8 shall be deemed to be satisfied with respect to Company
Matching Contributions (and such contributions shall not be taken into account
for purposes of applying the foregoing provisions of this subsection 8.8) for
any Plan Year if the requirements of section 40l(m)(11) of the Code are
satisfied.

  8.9. Correction of Section401(m) Excess. In the event that the Highly
Compensated Group Contribution Percentage for any Plan Year does not initially
satisfy one of the tests referred to in subsection 8.8, the Committee shall
direct the Trustee to distribute the Excess Aggregate Contributions (as defined
below), together with the income allocable thereto (determined in accordance
with Treas. Reg. § 1.401 (m)-1(e)(3) using any reasonable method adopted by the
Committee for that Plan Year that complies with applicable regulations), to the
appropriate Highly Compensated Participants in accordance with the following
provisions of this subsection 8.9.


  (a) The Excess Aggregate Contributions’ for any Plan Year shall mean the
excess of the aggregate amount of After-Tax Contributions and Company Matching
Contributions taken into account in computing the Contribution Percentages of
Highly Compensated Participants for such year over the maximum amount of
After-Tax Contributions and Company Matching Contributions permitted under the
test set forth in subsection 8.8, determined by reducing the amount of After-Tax
Contributions and Company Matching Contributions made on behalf of Highly
Compensated Participants in order of the Contribution Percentages, beginning
with the highest of such percentages.


  (b) The Excess Aggregate Contributions to be distributed with respect to any
Highly Compensated employee for any Plan Year shall be determined using a
leveling method under which the amount of the After-Tax Contributions and
Company Matching Contributions for each Highly Compensated Participant are
reduced, in a series in the order of the amount of the sum of their respective
After-Tax Contributions and Company Matching Contributions, beginning with the
Participant with the highest contributions, to the extent necessary to cause the
amount of the Highly Compensated Participant’s After-Tax Contributions and
Company Matching Contributions to equal the sum of the After-Tax Contributions
and Company Matching Contributions of the Highly Compensated Participant with
the next highest amount of After-Tax Contributions and Company Matching
Contributions, or, if less, to cause the Highly Compensated Group Contribution
Percentage to satisfy one of the tests referred to in subsection 8.8.


6

  (c) Any distribution required by this subsection 8.9 shall be made first from
After-Tax Contributions for which no Company Matching Contributions have been
made and then, if necessary, from a proportionate share of After-Tax
Contributions and the Company Matching Contributions attributable thereto.


  (d) Notwithstanding the foregoing provisions of this subsection 8.9, any
Excess Aggregate Contributions that are attributable to Company Matching
Contributions (and the income allocable thereto) which are not vested in
accordance with Section 9 on the last day of the Plan Year for which such
contributions were made shall be forfeited and treated in the same manner as any
other forfeiture under the Plan.


The Committee shall make any distribution (or forfeiture) required by this
subsection 8.9 after the close of the Plan Year for which the Excess Aggregate
Contributions were made and no later than the close of the Plan Year following
the Plan Year for which such Excess Aggregate Contributions were made. The
provisions of this subsection 8.9 shall be deemed to be satisfied with respect
to Company Matching Contributions (and such contributions shall not be taken
into account for purposes of applying the foregoing provisions of this
subsection 8.9) for any Plan Year if the requirements of section 40l(m)(11) of
the Code are satisfied.”

11.     Effective as of January 1, 1998, by adding the following new subsection
to the Plan immediately alter subsection 8.10 thereof:

        “8.11 Highly Compensated. For purposes of the Plan, an employee or
Participant shall be considered ‘Highly Compensated ‘for any Plan Year if:

  (a) at any time during that Plan Year or the preceding Plan Year, he was a 5
percent owner of an Employer or a Related Company; or


  (b) he received Compensation for the preceding Plan Year in excess of $80,000
(indexed for cost-of-living adjustments under section 415(d) of the Code) and
was in the top-paid group of employees for such year.


An employee is considered to be in the ‘top-paid group’ of employees for any
year if such employee is in the group consisting of the top 20 percent of the
active employees of all of the Employers and Related Companies when ranked on
the basis of Compensation paid during such year. A former employee (that is, any
employee who separated from service or was deemed to have separated prior to the
year in question and who performs no services for the Employer and Related
Companies during the year) shall be ‘Highly Compensated’ if he was a Highly
Compensated active employee for either the separation year or any Plan Year
ending on or after his 55th birthday.”

12.     Effective as of January 1, 2000, by rescinding particulars 16 and 17 of
the Fourth Amendment of the Plan, as amended and restated effective as of
January 1, 1994; and by substituting the following for subsection 11.1 of the
Plan:

        “11.1 Distributions to Participants After Termination of Employment. If
a Termination Date occurs with respect to a Participant (for a reason other than
his death), the vested portions

7

of his Account shall be distributed in accordance with the following provisions
of this subsection, subject to the rules of subsection 11.3:

  (a) If the value of the vested portion of the Participant’s Account does not
exceed $5,000, determined as of the Accounting Date coincident with or next
preceding his Termination Date, such vested portion (other than any loan balance
distributable in accordance with subsection 10.3) shall be distributed to the
Participant as soon as practicable after his Termination Date, in a lump sum
payment.


  (b) If the value of the vested portion of the Participant’s Accounts exceeds
$5,000, determined as of the Accounting Date coincident with or next preceding
his Termination Date, such vested portion (other than any outstanding loan
balance distributable in accordance with subsection 10.3) shall be distributed
(or shall begin to be distributed) to the Participant on (or as soon as
practicable after) the Distribution Date (as defined in paragraph (c) next
below) he elects by one of the following methods chosen by the Participant:


  (i) by payment in a lump sum, or


  (ii) by payment in a series of substantially equal annual or more frequent
installments for a period not exceeding 15 years;


  provided, however, a Participant may elect a partial distribution of his
Accounts at his Termination Date and defer the balance until a later
Distribution Date.


  (c) The term ‘Distribution Date’ shall mean the Accounting Date as of which a
payment in any form is made pursuant to this Section 10, which date shall be no
later than the Accounting Date next following the date of the Participant’s
death.


  (d) Distribution may be made before 30 days after the date on which the notice
required under Treas. Reg. § 1.411(a)-11(c) is given if the Committee clearly
informs the Participant of his right to consider whether to elect the
distribution for a period of at least 30 days after receiving the notice and the
Participant, after receiving the notice, affirmatively elects the distribution.


  (e) If a Participant terminates employment but is reemployed by an Employer or
a Related Company before a distribution has been made to the Participant under
this subsection, the distribution of the Participant’s Account shall not be made
and the Participant’s Account shall continue to be held in the Trust Fund until
the Participant again has a Termination Date.”


13.     Effective as of January 1, 1999, by substituting the following for
subsection 11.10 of the Plan:

        “11.10 Optional Direct Transfer of Eligible Rollover Distribution.
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this subsection 11.10, a distributee may
elect to have any portion of an eligible rollover distribution

8

paid directly to an eligible retirement plan specified by the distributee in a
direct rollover. For purposes of this subsection 11.10, the following
definitions shall apply:

  (a) An ‘eligible rollover distribution’ means any distribution of all or any
portion of the balance to the credit of the distributee, except that an eligible
rollover distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under section 401(a)(9) of the Code;
the portion of any distribution that is not includable in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities); and the portion of any hardship distribution
described in section 40l(k)(2)(B)(i)(lV) of the Code.


  (b) An ‘eligible retirement plan’ means an individual retirement account
described in section 408(a) of the Code, an individual retirement annuity
described in section 408(b) of the Code, an annuity plan described in section
403(a) of the Code or a qualified trust described in section 401(a) of the Code,
that accepts the distributee’s eligible rollover distribution; provided,
however, in the case of an eligible rollover distribution to the surviving
spouse, an eligible retirement plan is an individual retirement account or
individual retirement annuity.


  (c) A ‘distributee’ means an employee or former employee and the employee’s or
former employee’s surviving spouse and the employee’s or former employee’s
spouse or former spouse who is the alternate payee under a qualified domestic
relations order as defined in section 414(p) of the Code.


A ‘direct rollover to an eligible retirement plan’ means a payment by the Plan
to the eligible retirement plan specified by the distributee.”

14.     By making the following modifications to Appendix A of the Plan: by
substituting “8.11” for “8.6” as the corresponding subsection for Highly
Compensated, by deleting “Highly Compensated Employee” and the corresponding
subsection “8.6”, and by substituting “8.11” for “8.6” as the corresponding
subsection for Top-paid Group.

        IN WITNESS WHEREOF, Ethan Allen Inc., has caused this amendment to be
signed by its duly authorized officer this 31st day of May, 2002.

ETHAN ALLEN INC.


By  /s/ James Kotowski
      ——————————————
Its:  Director-Retirement Programs


9